Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted February 8, 2022, wherein claim 65 is amended.  This application is a national stage application of PCT/US18/27162, filed April 11, 2018, which claims benefit of provisional application 62/484477, filed April 12, 2017.
Claims 65-86 are pending in this application.
Claims 65-86 as amended are examined on the merits herein.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65-68 and 70-82 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons ‘830. (US pre-grant publication 2012/0196830, of record in previous action) in view of Parsons et al. ‘039. (US patent 7414039, of record in previous action)
The claimed invention is directed to a composition comprising an anionic polysaccharide, for example heparin sulfate, a local anesthetic such as lidocaine, and a buffer such as tris, phosphate, or bicarbonate.  Base claim 65 further requires that the composition be packaged in a vial or syringe that is compatible with heat sterilization or autoclaving and has a claimed level of stability through heat 
With respect to the requirement that the composition be stable through heat sterilization and 12 months of storage as recited in base claim 65, the evidence of record indicates that this limitation is met by solutions stored in glass vials.  See for example tables 1-3 on pp. 34-35 of the specification as originally filed, which show practically no loss of lidocaine in samples stored in glass vials for 12 months, and table 9 on p. 47 which shows that no loss of lidocaine was detected when samples were steam sterilized in glass vials.
Parsons ‘830 discloses prefilled vials and/or syringes for intravesical instillation, formulated for treating various conditions including interstitial cystitis recited in instant claims 80 and 81. (p. 2 paragraph 17) The compositions comprise an anionic polysaccharide, an acute-acting anesthetic, and a buffer, as recited in base claim 65, as well as optionally additional components as recited in instant claim 77. (p. 2 paragraph 18 – p. 3 paragraph 27) Preferred glycosaminoglycans include heparin sulfate, fulfilling the limitation of instant claim 66. (p. 3 paragraph 28) Preferred local anesthetics include lidocaine, fulfilling the limitations of instant claim 69. (p. 3 paragraph 29) Preferred buffers include tris, phosphate, and bicarbonate, fulfilling the limitations of claims 73-76. (p. 3 paragraph 30) In a preferred embodiment, a unit dose included 160mg lidocaine, 40000 units heparin, and 336 mg sodium bicarbonate, fulfilling the heparin dosage in instant claims 67-68. (p. 3 paragraphs 38-41) The compositions preferably have a pH of about 7.4-7.5, falling within the ranges recited in claims 65, 78, 
Parsons ‘039 discloses a composition comprising a heparinoid, a local anesthetic, and a buffer, similar to those described by Parsons ‘830. (column 2 lines 12-24) The amount of local anesthetic can be for example 10 mL of 1% lidocaine or 16 mL of 2% lidocaine. (column 11 lines 48-50) The composition is intended for treatment of symptoms related to interstitial cystitis. (column 3 lines 32-36) This composition can be packaged as a kit in a container such as a glass vial. (column 14 lines 20-27) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to package the compositions described by Parsons ‘830 in a glass vial.  One of ordinary skill in the art would have seen the disclosure of Parsons ‘039 as suggesting using glass vials because the reference discloses packaging a composition of the same basic ingredients intended for the same purpose in glass vials.  Furthermore Parsons ‘830 discloses packaging the compositions in vials generally.
Therefore the invention taken as a whole is prima facie obvious.

Claims 65-69, 71-81, and 83-84 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons ‘830. (US pre-grant publication 2012/0196830, of record in previous action) in view of Yu et al. (US pre-grant publication 2015/0297492, of record in previous action)
The claimed invention is directed to a composition comprising an anionic polysaccharide, for example heparin sulfate, a local anesthetic such as lidocaine, and a buffer such as tris, phosphate, or bicarbonate.  Base claim 65 further requires that the composition be packaged in a vial or syringe that is compatible with heat sterilization or autoclaving and has a claimed level of stability through heat sterilization and after 12 months of storage.  Dependent claims 66-76 further specify the particular anionic polysaccharide, local anesthetic, and buffer used, and the amount used.  Dependent claim 77 requires one of a number of additional compounds in the composition.  Claims 78 and 79 further require 
With respect to the requirement that the composition be stable through heat sterilization and 12 months of storage as recited in base claim 65, the evidence of record indicates that this limitation is met by solutions stored in a syringe constructed of a cyclic olefin copolymer.  See for example tables 5-6 on pp. 38-41 of the specification as originally filed, which show practically no loss of lidocaine in samples stored in cyclic olefin polymer syringes for 12 months.
Parsons ‘830 discloses prefilled vials and/or syringes for intravesical instillation, formulated for treating various conditions including interstitial cystitis recited in instant claim 80 and 81. (p. 2 paragraph 17) The compositions comprise an anionic polysaccharide, an acute-acting anesthetic, and a buffer, as recited in base claim 65, as well as optionally additional components as recited in instant claim 77. (p. 2 paragraph 18 – p. 3 paragraph 27) Preferred glycosaminoglycans include heparin sulfate, fulfilling the limitation of instant claim 66. (p. 3 paragraph 28) Preferred local anesthetics include lidocaine, fulfilling the limitations of instant claim 69. (p. 3 paragraph 29) Preferred buffers include tris, phosphate, and bicarbonate, fulfilling the limitations of claims 73-76. (p. 3 paragraph 30) In a preferred embodiment, a unit dose included 160mg lidocaine, 40000 units heparin, and 336 mg sodium bicarbonate, fulfilling the heparin dosage in instant claims 67-68. (p. 3 paragraphs 38-41) The compositions preferably have a pH of about 7.4-7.5, falling within the ranges recited in claims 65, 78, and 79.  Parsons et al. ‘830 does not specifically disclose an embodiment wherein the composition is stored in syringes made from cyclic olefin copolymer.
	Yu et al. discloses dry powder compositions of a glycosaminoglycan and additives such as lidocaine. (p. 1 paragraphs 10-12) The compositions are used as a dermal filler, by solubilization in water 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the compositions described by Parsons ‘830 in a cyclic olefin copolymer syringe.  One of ordinary skill in the art would have been motivated to do so and would reasonably have expected success because Yu et al. discloses using syringes made of this material to inject GAG-lidocaine compositions, and because Parsons ‘830 discloses using syringes in general to hold and inject the disclosed compositions.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 65-69, 71-81, and 83-86 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons ‘830. (US pre-grant publication 2012/0196830, of record in previous action) in view of Weikart et al. (US patent 9554968, of record in previous action)
The claimed invention is directed to a composition comprising an anionic polysaccharide, for example heparin sulfate, a local anesthetic such as lidocaine, and a buffer such as tris, phosphate, or bicarbonate.  Base claim 65 further requires that the composition be packaged in a vial or syringe that is compatible with heat sterilization or autoclaving and has a claimed level of stability through heat sterilization and after 12 months of storage.  Dependent claims 66-76 further specify the particular anionic polysaccharide, local anesthetic, and buffer used, and the amount used.  Dependent claim 77 requires one of a number of additional compounds in the composition.  Claims 78 and 79 further require that the composition have a particular narrower pH range.  Dependent claims 80 and 81 further require that the composition be formulated for treating one of a number of different conditions.  Claims 83-84 specify that the container is constructed of a plastic, for example a cyclic olefin copolymer.  Claims 85-86 
With respect to the requirement that the composition be stable through heat sterilization and 12 months of storage as recited in base claim 65, the evidence of record indicates that this limitation is met by solutions stored in a syringe constructed of a cyclic olefin copolymer.  See for example tables 5-6 on pp. 38-41 of the specification as originally filed, which show practically no loss of lidocaine in samples stored in cyclic olefin polymer syringes for 12 months.
Parsons ‘830 discloses prefilled vials and/or syringes for intravesical instillation, formulated for treating various conditions including interstitial cystitis recited in instant claim 80 and 81. (p. 2 paragraph 17) The compositions comprise an anionic polysaccharide, an acute-acting anesthetic, and a buffer, as recited in base claim 65, as well as optionally additional components as recited in instant claim 77. (p. 2 paragraph 18 – p. 3 paragraph 27) Preferred glycosaminoglycans include heparin sulfate, fulfilling the limitation of instant claim 66. (p. 3 paragraph 28) Preferred local anesthetics include lidocaine, fulfilling the limitations of instant claim 69. (p. 3 paragraph 29) Preferred buffers include tris, phosphate, and bicarbonate, fulfilling the limitations of claims 73-76. (p. 3 paragraph 30) In a preferred embodiment, a unit dose included 160mg lidocaine, 40000 units heparin, and 336 mg sodium bicarbonate, fulfilling the heparin dosage in instant claims 67-68. (p. 3 paragraphs 38-41) The compositions preferably have a pH of about 7.4-7.5, falling within the ranges recited in claims 65, 78, and 79.  Parsons et al. ‘830 does not specifically disclose an embodiment wherein the composition is stored in syringes made from cyclic olefin copolymer or coated with a layer to reduce adsorption of the local anesthetic.
	Weikart et al. discloses that plastic syringes have advantages over glass syringes but are often unacceptably permeable to small molecules. (column 1 line 59 – column 2 line 18) The problems are addressed by syringes having a siloxane layer coating the interior of the syringe. (column 2 lines 20-40) 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the compositions described by Parsons ‘830 in a cyclic olefin copolymer syringe coated with a protective layer as described By Weikart et al.  One of ordinary skill in the art would have been motivated to do so and would reasonably have expected success because Weikart et al. discloses using syringes made of this material to inject GAG-lidocaine compositions, and because Parsons ‘830 discloses using syringes in general to hold and inject the disclosed compositions.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. ‘830 in view of Parsons et al. ‘039 as applied to claims 65-69, 71-77, and 80-82 above, and further in view of Parsons ‘380. (US pre-grant publication 2014/0194380, of record in previous action)
The disclosures of Parsons et al. ‘830 and Parsons et al. ‘039 are discussed above.  Parsons et al. ‘830 in view of Parsons et al. ‘039 does not disclose a composition wherein the lidocaine is lidocaine hydrochloride.
	Parsons et al. ‘380 discloses a composition of a heparinoid such as heparin, a local anesthetic such as lidocaine, and a buffer such as sodium bicarbonate. (p. 1 paragraph 9) These compositions can be instilled into the bladder to treat a lower urinary tract condition. (p. 2 paragraph 10) In a preferred embodiment the lidocaine is lidocaine hydrochloride. (p. 2 paragraph 21)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use lidocaine hydrochloride as the lidocaine in the compositions of Parsons et al. ‘830.  One of ordinary skill in the art would have been motivated to use this particular salt and would have reasonably expected 
	Therefore the invention taken as a whole is prima facie obvious.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. ‘830 in view of Yu et al. as applied to claims 65-69, 71-81, and 80-82 above, and further in view of Parsons ‘380. (US pre-grant publication 2014/0194380, of record in previous action)
The disclosures of Parsons et al. ‘830 and Yu et al. are discussed above.  Parsons et al. ‘830 in view of Parsons et al. ‘039 does not disclose a composition wherein the lidocaine is lidocaine hydrochloride.
	Parsons et al. ‘380 discloses a composition of a heparinoid such as heparin, a local anesthetic such as lidocaine, and a buffer such as sodium bicarbonate. (p. 1 paragraph 9) These compositions can be instilled into the bladder to treat a lower urinary tract condition. (p. 2 paragraph 10) In a preferred embodiment the lidocaine is lidocaine hydrochloride. (p. 2 paragraph 21)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use lidocaine hydrochloride as the lidocaine in the compositions of Parsons et al. ‘830.  One of ordinary skill in the art would have been motivated to use this particular salt and would have reasonably expected success because Parsons ‘380 discloses using lidocaine hydrochloride in compositions having similar ingredients for a similar purpose.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. ‘830 in view of Weikart et al. as applied to claims 65-69, and 71-81, and 83-86 above, and further in view of Parsons ‘380. (US pre-grant publication 2014/0194380, of record in previous action)

	Parsons et al. ‘380 discloses a composition of a heparinoid such as heparin, a local anesthetic such as lidocaine, and a buffer such as sodium bicarbonate. (p. 1 paragraph 9) These compositions can be instilled into the bladder to treat a lower urinary tract condition. (p. 2 paragraph 10) In a preferred embodiment the lidocaine is lidocaine hydrochloride. (p. 2 paragraph 21)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use lidocaine hydrochloride as the lidocaine in the compositions of Parsons et al. ‘830.  One of ordinary skill in the art would have been motivated to use this particular salt and would have reasonably expected success because Parsons ‘380 discloses using lidocaine hydrochloride in compositions having similar ingredients for a similar purpose.
	Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted February 8, 2022, and further elaborated in an interview on March 2, 2022, have been fully considered and not found to be persuasive to overcome the above grounds of rejection.  Applicant argues that the prior art does not disclose the combination of the specific container and aqueous solution described in the claims, and the reduced loss of lidocaine to heat sterilization and prolonged storage.  Applicant further argues that the secondary references cited do not specifically disclose the recited materials as containers for aqueous compositions of a glycosaminoglycan and lidocaine.
However, the claims as written merely recite the combination of a known composition which is conventionally packaged in syringes and vials with various known, conventional materials for producing 
For these reasons the rejections are maintained.

Conclusion
No claims are allowed in this action, although a claim restricting the local anesthetics to lidocaine and the materials from which the syringe or vial is construct to glass or those recited in claim 83 would be seen to be allowable.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/3/2022